                Case 1:20-cv-08682-LLS Document 13 Filed 05/06/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FATIMAZOHRA NOUINOU,

                             Plaintiff,
                                                                     20-CV-8682 (LLS)
                     -against-
                                                                          ORDER
PETER DENNIS READE SMITH, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated March 30, 2020, the Court held that Plaintiff failed to state a claim under any of

the federal statutes that she invoked but granted her leave to replead her state law claims under the

Court’s diversity jurisdiction, 28 U.S.C. § 1332. Plaintiff seeks to extend the time to file her second

amended complaint to May 28, 2021. (ECF 10.) Plaintiff also asks that this matter be reassigned to

another judge, on the ground that this action involves matters of national security. (ECF 11.)

       A judge is required to recuse himself from “any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). Recusal is warranted if “an objective, disinterested

observer fully informed of the underlying facts . . . entertain significant doubt that justice would be done

absent recusal.” United States v. Yousef, 327 F.3d 56, 169 (2d Cir. 2003) (internal quotation marks and

citation omitted). “[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky v. United States, 510 U.S. 540, 555 (1994) (citation omitted); see Fulton v. Robinson,

289 F.3d 188, 199 (2d Cir. 2002) (affirming denial of recusal motion that was based on judge’s denial of

plaintiff’s motions and where plaintiff “speculated that the judge may have been acquainted with” the

other party).

       Here, Plaintiff contends that this matter should be reassigned to another district judge because

she “faced Espionage by a Disloyal American who Received Bribes from a Dictator Foreign Nation.”

(ECF 11 at 1.) Plaintiff fails to allege any facts that would cause a disinterested observer to doubt that

“justice would be done” in this matter absent recusal of the undersigned. Yousef, 327 F.3d at 169.
               Case 1:20-cv-08682-LLS Document 13 Filed 05/06/21 Page 2 of 3


Accordingly, the Court denies Plaintiff’s motion for recusal and reassignment to a different district

judge.

         Plaintiff asks the Court to extend the time for her to file a second amended complaint to May 28,

2021, so that she can obtain funds to hire an attorney. The Court has previously notified Plaintiff that she

may be able to obtain assistance without charge from the New York Legal Assistance Group’s (NYLAG)

Legal Clinic for Pro Se Litigants. A flyer with information about the NYLAG clinic is attached. The

Court nevertheless grants Plaintiff’s motion for an extension of time to amend her complaint.

                                             CONCLUSION

         Plaintiff’s motion for recusal (ECF 11) is denied and her request for an extension of time (ECF

10) is granted. The Court extends the time for Plaintiff to file a second amended complaint to May 28,

2021. A flyer with information about the NYLAG clinic is attached to this order.

         SO ORDERED.

Dated:     May 6, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                     2
           Case 1:20-cv-08682-LLS Document 13 Filed 05/06/21 Page 3 of 3




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
